Citation Nr: 0810371	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.


FINDING OF FACT

The veteran's low back disorder has not been shown to be 
etiologically related to his period of active service; nor 
does he have arthritis of the low back which was shown to 
have been manifested to a compensable degree during the first 
post service year.

 
CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2004, and in January, 
September, and October 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in October 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. ]9erwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a statement accompanying his Appeal To Board Of Veterans 
'Appeals (VA Form 9) received by the RO in November 2005, the 
veteran contends that he sustained a low back disorder during 
his period of active service when a bunker he was building 
collapsed, resulting in his being trapped beneath metal 
beams, sandbags, and a truck on which he was standing.  He 
asserts that he was rescued and sent to a hospital by 
helicopter.  He indicated that X-rays of his right hip were 
taken which proved to be negative.  He was released after 
three or four days on pain medication, and with the use of 
crutches for ambulation, which he used for two months.  He 
added that subsequent to service, in 1971 and 1983, he 
reported low back pain to VA, but that he received no 
treatment.

The veteran's service medical records are completely negative 
for any findings of a low back disorder during his period of 
active service.  His January 1971 separation examination 
showed that his spine and other musculoskeletal systems were 
normal.  A report of medical history, also dated in January 
1971 and completed by the veteran at the time of his 
separation from active service, indicated his denial of 
arthritis, rheumatism, or back trouble of any kind.

Subsequent to service, a VA examination dated in June 1981 
showed that the veteran's report of low back pain and 
stiffness, with occasional shooting pains into both thighs.  
The diagnosis was status post low back injury (strain).

VA outpatient treatment records dated from August 2002 to 
June 2006 showed intermittent reports of symptoms associated 
with a low back disorder.  A report in July 2003 showed that 
the veteran had worked as a construction worker mainly doing 
carpentry.  Assessments included chronic mechanical low back 
pain, foraminal stenosis of the right side at L3/4 and L5/S1, 
spondylosis at L5-S1, and arthritis.

In March 2006, the veteran testified at a personal hearing at 
the RO.  He reported that during service, he injured his low 
back during the bunker collapse as described above.  He 
indicated that his symptoms subsequent to service did not 
begin until many years later, and were first manifested as 
pain in the lower extremities which then radiated to his 
back.  He also indicated that no medical professional had 
ever attributed his current low back disorder to service.

Pursuant to the duty to assist the veteran in the development 
of his claim, a VA spine examination was conducted in April 
2006, accompanied by a review of his entire claims file and 
VA medical records.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  The veteran reported 
that during service, he injured his low back during the 
bunker collapse as described above.  The veteran indicated 
that he began to develop low back pain about two to three 
years earlier.  He described that he was employed doing 
mobile home repair and set up since 1971.  He added that this 
would require heavy lifting, and that he would have some low 
back pain at work.  He noted no problems with activities of 
daily living.  The diagnosis was L5 disc protrusion, based 
upon findings of a magnetic resonance imaging (MRI) study.  
The examiner added that physical examination of the veteran's 
spine was essentially normal.  The examiner opined that the 
back problems at this time were not caused by or the result 
of the injury that occurred in 1969 in Vietnam.  The examiner 
concluded that it was much more likely that the veteran's low 
back symptoms were secondary to his age and the fact that he 
had been working at a job that required heavy lifting since 
1971.

In a Statement In Support Of Claim (VA Form 2 1-4138) dated 
in November 2006, the veteran asserted that he had not been 
doing heavy lifting since 1971, but that he got his job with 
the heavy lifting about three years earlier.  He added that 
there was some heavy lifting, but not every day.

The Board finds that the preponderance of the evidence is 
against the veteran s claim of entitlement to service 
connection for a low back disorder.  There is no evidence of 
an injury to the low back during the veteran's period of 
active service.  The veteran's separation examination report 
showed that his spine was clinically normal; he had also 
indicated that he had never had back trouble of any kind.  
The separation examination report is highly probative as to 
the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The weight of the service medical records, 
including the January 1971 separation examination, is greater 
than subsequent VA outpatient treatment records which may be 
based on a history as provided by the veteran.

The first medical evidence of record of symptoms which may be 
associated with a back disorder following service is not 
until the June 1981 VA examination report which provides a 
diagnosis of status post low back injury based upon a history 
as provided by the veteran.  Apart from evidence that the 
examiner's assessment was made on the basis of primarily the 
veteran's account, the facts underlying the assessments are 
not substantiated by the record, as at the time he was 
separated from active service there were no residuals of low 
back injury.  Moreover, this diagnosis was more than 10 years 
following discharge from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the April 2006 opinion of the VA 
examiner that stated that the veteran's current low back 
disorder was not related to his period of active service, but 
that it was much more likely that his low back symptoms were 
secondary to his age and the fact that he had been working at 
a job that required heavy lifting.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by a detailed rationale.  Accordingly, the opinion 
is found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The competent medical evidence of record suggests that the 
veteran's currently diagnosed low back disorder was not 
caused by or a result of his period of active service.  As 
the medical evidence of record has not established a nexus 
between the a current low back disorder and service, service 
connection must be denied.  See Hickson, 12 Vet. App. at 253.

To the extent that the veteran claims that he has a current 
low back disorder that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the veteran was diagnosed with arthritis of the low back 
which had manifested to a compensable degree during the first 
year following his separation from service.  Accordingly, 
entitlement to service connection for a low back disorder on 
a presumptive basis is also not warranted.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

Accordingly, the veteran's claim of entitlement to service 
connection for a low back disorder is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §5 107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disorder is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


